Chapman, C. J.
The plaintiffs contend that they, as real estate brokers, found a purchaser for the defendant’s property, and brought the parties together, and thereby became entitled •to compensation. But the bringing of parties together includes the idea of their being bound to each other in a valid contract. Cook v. Fiske, 12 Gray, 491. If the broker finds a party willing to purchase, and his employer revokes his authority and refuses to sell, it has been held that the broker may recover a compensation for the services he has rendered. Prickett v. Badger, 1 C. B. (N. S.) 296. But that is not the present case. The defendant employed the plaintiffs to sell for him the estate, for an agreed price, and stated to them the source of his title, and how he held the same, and that he could give a warranty deed of the same. The plaintiffs found a person who was desirous to purchase, but did not require him to enter into a legal contract *257They sent him to the defendant, who agreed with him orally upon the terms of the purchase; but the person took time to examine the title, and, being dissatisfied with it, declined to purchase. The oral contract not being binding, the parties were not brought together so as to entitle the plaintiffs to their compensation. The defendant was not in fault; for he made a disclosure of his title, and did all he could to complete the sale.
But he did sell the property; and the sale was made in consequence of an agreement, made between him and Sowdon, the customer furnished by the plaintiffs, that it should be sold at auction. It brought a larger price at the auction than Sowdon had agreed to pay. The plaintiffs contend that on this ground they are entitled to recover. But the plaintiffs had no connection with this sale, except a very remote one, and are not entitled to claim any agency as brokers in its procurement. If it had brought less than the price agreed on between the defendant and Sowdon, it would have been the defendant’s misfortune. The fact that it brought more is his good fortune, for which the plaintiffs cannot claim compensation.

Exceptions overruled.